UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q /X/QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF For the Quarterly Period ended June 30, Commission File Number 0-18082 GREAT SOUTHERN BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 43-1524856 (State of Incorporation) (IRS Employer Identification Number) 1451 E. Battlefield, Springfield, Missouri 65804 (Address of Principal Executive Offices) (Zip Code) (417) 887-4400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes /X/No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer / /Accelerated filer /X/Non-accelerated filer / /(Do not check if a smaller reporting company) Smaller reporting company // Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes / /No /X/ The number of shares outstanding of each of the registrant's classes of common stock: 13,380,969 shares of common stock, par value $.01, outstanding at August 7, 2008. PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In thousands, except number of shares) JUNE 30, DECEMBER 31, 2008 2007 (Unaudited) ASSETS Cash $ 73,595 $ 79,552 Interest-bearing deposits in other financial institutions 25,956 973 Cash and cash equivalents 99,551 80,525 Available-for-sale securities 460,493 425,028 Held-to-maturity securities (fair value $1,440 – June 2008; $1,508 - December 2007) 1,360 1,420 Mortgage loans held for sale 9,085 6,717 Loans receivable, net of allowance for loan losses of $27,242 – June 2008; $25,459 - December 2007 1,794,511 1,813,394 Interest receivable 13,109 15,441 Prepaid expenses and other assets 13,868 14,904 Foreclosed assets held for sale, net 33,032 20,399 Premises and equipment, net 29,546 28,033 Goodwill and other intangible assets 1,792 1,909 Investment in Federal Home Loan Bank stock 9,294 13,557 Refundable income taxes 9,578 1,701 Deferred income taxes 11,863 8,704 Total Assets $ 2,487,082 $ 2,431,732 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Deposits $ 1,861,832 $ 1,763,146 Federal Home Loan Bank advances 123,031 213,867 Short-term borrowings 281,909 216,721 Subordinated debentures issued to capital trust 30,929 30,929 Accrued interest payable 7,450 6,149 Advances from borrowers for taxes and insurance 1,017 378 Accounts payable and accrued expenses 8,829 10,671 Total Liabilities 2,314,997 2,241,861 Stockholders' Equity: Capital stock Serial preferred stock, $.01 par value; authorized 1,000,000 shares; none issued Common stock, $.01 par value; authorized 20,000,000 shares; issued and outstanding June 2008 - 13,380,969 shares; December 2007 - 13,400,197 shares 134 134 Additional paid-in capital 19,576 19,342 Retained earnings 156,913 170,933 Accumulated other comprehensive income (loss) (4,538 ) (538 ) Total Stockholders' Equity 172,085 189,871 Total Liabilities and Stockholders' Equity $ 2,487,082 $ 2,431,732 See Notes to Consolidated Financial Statements 2 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, 2008 2007 2008 2007 INTEREST INCOME (Unaudited) (Unaudited) Loans $ 29,661 $ 36,163 $ 62,401 $ 70,841 Investment securities and other 6,003 5,540 11,603 10,321 TOTAL INTEREST INCOME 35,664 41,703 74,004 81,162 INTEREST EXPENSE Deposits 14,863 19,395 31,762 37,622 Federal Home Loan Bank advances 1,142 1,464 2,724 3,327 Short-term borrowings 1,186 1,916 2,783 3,659 Subordinated debentures issued to capital trust 342 440 761 880 TOTAL INTEREST EXPENSE 17,533 23,215 38,030 45,488 NET INTEREST INCOME 18,131 18,488 35,974 35,674 PROVISION FOR LOAN LOSSES 4,950 1,425 42,700 2,775 NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES 13,181 17,063 (6,726 ) 32,899 NON-INTEREST INCOME Commissions 2,432 2,751 5,072 5,231 Service charges and ATM fees 3,970 3,950 7,536 7,452 Net realized gains on sales of loans 365 260 758 435 Net realized gains on sales of available-for-sale securities 1 8 Net gain on sales of fixed assets 156 14 166 24 Late charges and fees on loans 154 219 373 382 Change in interest rate swap fair value net of change in hedged deposit fair value 2,277 389 5,254 686 Other income 509 344 880 683 TOTAL NON-INTEREST INCOME 9,864 7,927 20,047 14,893 NON-INTEREST EXPENSE Salaries and employee benefits 7,970 7,493 16,246 14,629 Net occupancy and equipment expense 2,137 1,931 4,185 3,873 Postage 569 586 1,132 1,118 Insurance 507 227 1,120 447 Advertising 342 461 620 709 Office supplies and printing 226 239 445 472 Telephone 360 332 732 668 Legal, audit and other professional fees 343 333 721 582 Expense on foreclosed assets 262 36 615 150 Other operating expenses 841 1,104 1,858 2,013 TOTAL NON-INTEREST EXPENSE 13,557 12,742 27,674 24,661 INCOME (LOSS) BEFORE INCOME TAXES 9,488 12,248 (14,353 ) 23,131 PROVISION (CREDIT) FOR INCOME TAXES 3,156 4,041 (5,532 ) 7,589 NET INCOME (LOSS) $ 6,332 $ 8,207 $ (8,821 ) $ 15,542 BASIC EARNINGS (LOSS) PER COMMON SHARE $ .47 $ .60 $ (.66 ) $ 1.14 DILUTED EARNINGS (LOSS) PER COMMON SHARE $ .47 $ .60 $ (.66 ) $ 1.13 DIVIDENDS DECLARED PER COMMON SHARE $ .18 $ .17 $ .36 $ .33 See Notes to Consolidated Financial Statements 3 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) SIX MONTHS ENDED JUNE 30, 2008 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (8,821 ) $ 15,542 Proceeds from sales of loans held for sale 51,316 32,216 Originations of loans held for sale (44,248 ) (28,587 ) Items not requiring (providing) cash: Depreciation 1,219 1,312 Amortization 198 204 Provision for loan losses 42,700 2,775 Net gains on loan sales (758 ) (435 ) Net gains on sale of available-for-sale investment securities (8 ) Net gains on sale of premises and equipment (166 ) (24 ) Gain on sale of foreclosed assets (36 ) (119 ) Amortization of deferred income, premiums and discounts (1,108 ) (2,174 ) Change in interest rate swap fair value net of change in hedged deposit fair value (5,254 ) (686 ) Deferred income taxes (1,005 ) (274 ) Changes in: Interest receivable 2,332 (1,409 ) Prepaid expenses and other assets (2,286 ) (647 ) Accounts payable and accrued expenses 759 (11,700 ) Income taxes refundable/payable (7,877 ) 1,830 Net cash provided by operating activities 26,957 7,824 CASH FLOWS FROM INVESTING ACTIVITIES Net increase in loans (47,905 ) (85,872 ) Purchase of loans (1,865 ) (1,555 ) Proceeds from sale of student loans 238 1,653 Purchase of additional business units (730 ) Purchase of premises and equipment (2,918 ) (2,124 ) Proceeds from sale of premises and equipment 352 40 Proceeds from sale of foreclosed assets 6,144 1,153 Capitalized costs on foreclosed assets (322 ) Proceeds from sales of available-for-sale investment securities 65,220 Proceeds from maturing available-for-sale investment securities 21,000 317,335 Proceeds from maturing held-to-maturity investment securities 60 50 Proceeds from called investment securities 105,500 6,700 Principal reductions on mortgage-backed securities 34,836 36,803 Purchase of available-for-sale securities (268,441 ) (465,936 ) Redemption of Federal Home Loan Bank stock 4,263 998 Net cash used in investing activities (83,838 ) (191,485 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in certificates of deposit 115,007 60,036 Net increase (decrease) in checking and savings deposits (9,122 ) 77,533 Proceeds from Federal Home Loan Bank advances 503,000 401,000 Repayments of Federal Home Loan Bank advances (593,836 ) (450,895 ) Net increase in short-term borrowings 65,188 68,258 Advances from borrowers for taxes and insurance 639 493 Stock repurchase (408 ) (3,638 ) Dividends paid (4,820 ) (4,377 ) Stock options exercised 259 854 Net cash provided by financing activities 75,907 149,264 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 19,026 (34,397 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 80,525 133,150 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 99,551 $ 98,753 See Notes to Consolidated Financial Statements 4 GREAT SOUTHERN BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements of Great Southern Bancorp, Inc. (the "Company" or "Great Southern") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. The financial statements presented herein reflect all adjustments which are, in the opinion of management, necessary to fairly present the financial position, results of operations and cash flows of the Company for the periods presented. Those adjustments consist only of normal recurring adjustments.
